Citation Nr: 0813175	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for right ear hearing 
loss.
 
4.  Entitlement to an increased disability rating for 
service-connected migraine headaches currently evaluated as 
50 percent disabling effective May 11, 2001.

5.  Entitlement to an increased disability rating for 
service-connected costochondritis currently evaluated as 10 
percent disabling effective from September 16, 1994. 

6.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine currently evaluated as 60 percent disabling effective 
November 27, 2000.

7.  Entitlement to an earlier effective date prior to 
November 27, 2000, for service-connected degenerative disc 
disease of the lumbar spine.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
September 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Procedural history

In a February 2002 rating decision, the RO granted an 
increased disability rating for the veteran's service-
connected low back condition evaluating the disability as 20 
percent disabling effective November 27, 2000, the date of a 
claim for an increased disability rating.  The February 2002 
rating decision also continued the veteran's 10 percent 
disability rating for service-connected migraine headaches.  
The veteran disagreed and timely appealed.

In a December 2003 rating decision, the RO denied the 
veteran's February 25, 2002, claim for entitlement to service 
connection for diabetes and hearing loss, and denied an 
increased disability rating for service-connected 
costochondritis.  The veteran disagreed and timely appealed.

In a May 2007 rating decision, the RO denied entitlement to 
service connection for a bilateral knee condition.  The 
veteran disagreed and timely appealed.

In an October 2007 rating decision, the RO, among other 
things, granted an increased disability rating for the 
veteran's service-connected back condition, evaluating the 
condition as 60 percent disabling from November 27, 2000, and 
also granted an increased disability rating for the veteran's 
service-connected migraine disability, evaluating it as 50 
percent disabling from May, 11, 2001.  

In November 2005, the veteran and his representative 
presented evidence and testimony at a local hearing before a 
local hearing officer at the RO.  In addition, the veteran 
and his representative presented evidence and testimony at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) in February 2008.  Transcripts of those hearings are 
associated with the veteran's VA claims folder.  The Board 
also notes the transcript of a previous hearing before a 
different VLJ in April 1997 is of record.

Issues not on appeal

The RO granted the veteran's claim for individual 
unemployability in the October 2007 rating decision, in 
addition to granting service connection for left ear hearing 
loss and tinnitus.  The record does not indicate that the 
veteran disagreed with those decisions.  Thus, they are not 
in appellate status and will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issues of entitlement to service connection for a 
bilateral knee condition, and entitlement to increased 
disability ratings for costochondritis and degenerative disc 
disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's diabetes 
condition is not related to his active duty military service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no right 
ear hearing loss.

3.  The veteran's migraine headache disability is manifested 
by very frequent completely prostrating and prolonged 
attacks.

4.  The veteran's claim for entitlement to an increased 
disability rating was dated November 27, 2000, and granted in 
part in a February 2002 rating decision.


CONCLUSIONS OF LAW

1.  The veteran's diabetes condition was not incurred in or 
aggravated during his military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's has no diagnosed right ear hearing loss.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

3.  The criteria for an increased disability rating in excess 
of 50 percent disabling for service-connected migraine 
headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

4.  The correct effective date of the grant of an increased 
disability rating for service connected degenerative disc 
disease of the lumbar spine is November 27, 2000.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for right ear hearing loss, and diabetes, and to a 
higher disability rating for service-connected migraines.  
The veteran also contends that he is entitled to an earlier 
effective date for his service-connected DDD lumbar spine 
disability.  The Board will first address preliminary matters 
and render a decision on those issues.

Murincsak concerns

The Board observes that the veteran has on several occasions 
informed the RO that he was seeking Social Security 
Administration (SSA) benefits.  See, for example, veteran's 
statements dated June and August 2006.  In Murincsak v. 
Derwinski, 2. Vet. App. 363 (1992), the United States Court 
of Appeals for Veterans Claims held that VA's statutory duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits.  Indeed, this is the basis for the 
remand set out below.

The Board is aware of the Court's guidance in Murincsak, but 
finds that it is not for applications in the issues 
adjudicated in this decision.  With regard to entitlement to 
service connection for right ear hearing loss, the Board 
observes that the VA examination discussed below provides all 
the evidence necessary to make a decision.  There is no other 
evidence that would have been developed during the SSA 
application process that would render the VA audiological 
examination in the record invalid or inconclusive.  Moreover, 
the veteran testified that his hearing has only been tested 
by VA.  See February 2008 hearing transcript at pages 21-23.

With regard to the issue of service connection for diabetes, 
the Board describes below that the veteran's claim fails 
because there is no evidence of diabetes during his military 
service.  There is no evidence that could be developed by 
subsequent medical examination that would change the 
conclusion regarding whether the veteran's service medical 
record documented complaints or treatment of a diabetes 
condition during service.

With regard to entitlement to an increased disability rating 
for migraine headaches, the Board observes that the veteran 
is receiving the maximum benefit provided by the relevant 
diagnostic code.  There is no evidence that would be 
developed for a SSA claim that would change the conclusion 
regarding the veteran's claim for an increased rating because 
no further increase is allowed under the relevant schedular 
provisions.

With regard to entitlement to an earlier effective date for 
service-connected DDD of the lumbar spine, as is noted below, 
the Board's conclusion is based solely on the procedural 
evidence in the record and is not dependent on medical or 
other evidence developed for a SSA claim.  Thus, there is no 
evidence that could have been developed for the veteran's SSA 
claim which would change when the veteran filed his claim for 
an increased disability rating for DDD of the lumbar spine 
with VA.

For those reasons, the Board will proceed with a decision as 
to the four issues.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the appellant with notice in 
letters dated May 2001, October 2003, January 2004, and April 
2007.  The RO informed the veteran in the October 2003 and 
January 2004 notice letters about the information and 
evidence that is necessary to substantiate his claims for 
increased ratings. Specifically, the letters stated that the 
evidence must show that his service connected disabilities 
have increased in severity.  The veteran was informed of the 
information and evidence necessary to substantiate his claims 
for service connection in the notice letters dated October 
2003 and April 2007.  The veteran was informed in letters 
dated March 2006 and April 2007 how VA determines an 
effective date for disability claims.  Additionally, the 
statements of the case (SOC) notified the veteran of the 
reasons for the denials of his applications and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.

In addition, the RO notified the veteran in all notice 
letters that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

Finally, in the notice letters dated May 2001 and April 2007, 
the RO informed the claimant to notify VA of any evidence 
that supported his claim or to submit any evidence in his 
possession that pertains to the claim. Thus, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

As noted above, the veteran was provided specific notice in a 
letter dated March 2006 of Dingess requirements, and of 
elements (4) and (5) in an April 2007 letter. 

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The issue of SSA records has been 
addressed above, and the Board has determined that the duty 
to assist has been satisfied with regard to the issues under 
consideration.  The veteran was also afforded VA examinations 
in connection with his claims including in March 2005 and 
July 2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with several SOCs, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOCs 
dated September 2003 and August 2005 informed the 
veteran of the specific diagnostic code criteria which 
applied to his case.  

Significantly, the veteran's representative has 
submitted a formal brief in support of the veteran's 
claim dated December 2007.  In the brief, the veteran's 
representative set out the specific criteria of the 
diagnostic codes pertaining to the veteran's claims for 
disabilities, and specified the relevant symptomatology 
for those disabilities.  Such statements make clear that 
the veteran through his representative had actual 
knowledge of the information required under Vazquez-
Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence at a local hearing in 
November 2005 and at a hearing before the undersigned VLJ in 
February 2008.  

The Board will therefore proceed to a decision on the merits.  

2.  Entitlement to service connection for diabetes.

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each element.

With regard to medical evidence of a current disability, the 
Board notes a January 2002 diagnosis of diabetes mellitus.  
Thus, element (1) is satisfied.

With regard to element (2), the Board observes that there is 
nothing in the record that indicates the veteran was 
diagnosed with diabetes during service.  Indeed, the service 
medical records in evidence have nothing suggesting diabetes 
was complained of or treated during service.  

In this vein, the Board finds that there is nothing in the 
record which indicates that the veteran served in Vietnam; as 
noted in the Introduction, the veteran began his active duty 
in 1982, long after the withdrawal of U.S. forces from the 
Republic of Vietnam.  The veteran does not contend he was in 
Vietnam.  See hearing transcript at page 4.  For these 
reasons, the Board finds that the presumptions afforded by 
38 C.F.R. § 3.307(a)(6) are not for application in this case.

The Board notes that the veteran has testified that he 
believes he had symptoms of diabetes during service, but 
agrees he was not treated.  See hearing transcript at page 4.  
However, the veteran is not competent to associate particular 
symptoms to a diagnosed disability and his statements 
regarding any symptoms that may have occurred do not comprise 
a basis for service connection.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

As noted above, service connection may be granted if diabetes 
becomes manifest to a compensable degree within one year 
following separation from service.  There is no indication 
that diabetes was manifested within the one year presumptive 
period after service found in 38 C.F.R. § 3.309(a).  Indeed, 
the veteran testified that he was first diagnosed with 
diabetes in about March 2000, and this appears to be 
congruent with the medical evidence of record.  Thus, the 
Board finds that there is no evidence of any diabetic disease 
occurring during the veteran's active duty.

Although the veteran testified that he believed he complained 
during service about his frequent urination which he believes 
is a symptom of diabetes is not supported by the service 
medical records.  There is no note of complaint or treatment 
of frequent urination in those records.  Moreover, his 
observations regarding symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

For the reasons stated above, the Board finds that element 
(2) is not satisfied and the claim for service connection for 
diabetes is not warranted.  

3.  Entitlement to service connection for right ear hearing 
loss.

Relevant law and regulation

The pertinent law and regulation for service connection - in 
general is stated above and will not be repeated here.

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

As above, in order for a veteran to prevail on an issue of 
service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Board will address each element as 
to each issue.

With respect to element (1), the July 2007 audiological 
examination report includes the following findings regarding 
hearing loss in decibels for the right ear:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20

Maryland CNC speech recognition test results were recorded as 
98 for the right ears, well above the threshold of 94.  The 
examiner noted that the veteran had "clinically normal 
hearing with excellent discrim[ination]."  

As noted above, impaired hearing will be considered to be a 
disability for VA purposes when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in 
ISO units, is 40 decibels or greater.  Thus, the medical 
evidence demonstrates that the veteran has no hearing loss in 
his right ear for VA purposes, and the Board finds that 
Hickson element (1) is not satisfied as to hearing loss.  The 
claim fails on this basis alone.

For those reasons, the Board finds that service connection 
for hearing loss in the veteran's right ear is not warranted.

4.  Entitlement to an increased disability rating for 
service-connected migraine headaches currently evaluated as 
50 percent disabling effective May 11, 2001.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).



Assignment of diagnostic code

The veteran's service-connected migraine headache disability 
is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
[Migraine].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (migraine 
headaches).  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
8100.
Specific schedular criteria

Under Diagnostic Code 8100 [Migraine], the following levels 
of disability are included:

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability . . 
. . . . . . . . 50 percent 

With characteristic prostrating attacks occurring on 
average once a month over last several months . . . . . 
. . . . . 30 percent

With characteristic prostrating attacks averaging one in 
2 months over last several months . . . . . . . . . . 10 
percent

	With less frequent attacks . . . . . . . . . . zero 
percent

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999), in which the Court quotes Diagnostic 
Code 8100 verbatim but does not specifically address the 
matter of what is a prostrating attack. According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."

Analysis

As noted, the veteran is currently assigned a 50 percent 
disability rating under Diagnostic Code 8100.  As stated 
above, a 50 percent disability rating is the highest 
schedular rating available.  As such, the Board is unable to 
grant a higher schedular rating.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted, the veteran's most recent claim for an increased 
disability rating for service-connected migraines was 
received on May 11, 2001. In this case, therefore, the 
relevant time period is from May 2000 to the present. At all 
times, the assigned disability rating remained unchanged. The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for the service-connected 
migraine disability under consideration for any period from 
May 2000 to May 11, 2001, the effective date of the maximum 
disability benefit.

The evidence includes an April 2000 treatment note which 
states that the veteran complained of headaches with pain of 
2 on a scale of 1-10 which are relieved by Aleve.  In a March 
27, 2001 note, the veteran indicated his headache pain was a 
5 on a scale of 1-10.  There is no other evidence relevant to 
the period from May 2000 to May 11, 2001.  The Board 
accordingly finds that throughout the relevant period, there 
were no clinical findings sufficient to justify the 
assignment of a higher rating than the previously assigned 10 
percent disability rating.

Thus, increased disability ratings for the veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the RO did not consider the matter of 
an extraschedular rating for service-connected DDD of the 
lumbar spine.  Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
lumbar spine disability.  

7.  Entitlement to an earlier effective date prior to 
November 27, 2000, for service-connected degenerative disc 
disease of the lumbar spine.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2007).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).

Analysis

The evidence of record establishes that the RO received the 
veteran's claim for service-connection for DDD of the lumbar 
spine on November 27, 2000.  As was discussed in the law and 
regulations sections above, the effective date of an 
increased disability rating is ordinarily the date of filing 
of the claim.

The veteran has challenged the November 2000 date contending 
that the effective date for the 60 percent disability rating 
should be September 1994, the date of his discharge from 
active duty.  See veteran's statement of December 18, 2007.  
When questioned about the effective date during his February 
2008 hearing, the veteran confirmed that he believed he was 
entitled to a disability rating of 100 percent effective 
September 1994.

The veteran does not cite any authority for this contention 
nor can he.  The law is clear that the effective date of a 
claim is the date it is received.  In this case, the 
veteran's claim for an increased rating for his back 
disability was received by VA on November 27, 2000.  He does 
not contend that he submitted an earlier claim.

The record shows that the veteran's claim for service 
connection for a back condition was submitted in September 
1994 and was service connected in a rating decision dated 
November 1994.  The veteran filed a September 1995 NOD 
disagreeing with the disability rating assigned in the 
November 1994 decision.  The veteran's contention for an 
increased disability rating for his back disability was heard 
by a VLJ at an October 1997 hearing at the RO.  In an October 
1997 hearing, the Board denied the veteran's increased 
disability rating claim.  

In an October 1997 claim, the veteran again raised the issue 
of an increased disability rating for his back disability, 
and it was denied in an April 1998 rating decision.  The 
veteran did not submit a NOD regarding that decision.  As 
noted earlier in this decision, the Court of Appeals for 
Veterans Claims held in Archbold v. Brown, 9 Vet. App. 124, 
130 (1996), that pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA.  Without that filing, there is no claim.

Thus, after review of the entire record, the Board finds that 
VA's receipt of veteran's submission requesting 
reconsideration of an increased disability rating for his 
service-connected DDD of the lumbar spine on November 27, 
2000, was the relevant claim and that November 27, 2000, is 
the correct effective date for his increased disability 
rating for his DDD of the lumbar spine disability.  The Board 
finds that the veteran's contention is without merit and will 
be denied.


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for right ear hearing loss 
is denied.
 
Entitlement to an increased disability rating for service-
connected migraine headaches currently evaluated as 50 
percent is denied.

Entitlement to an effective date earlier than November 27, 
2000, for entitlement to service-connected degenerative disc 
disease of the lumbar spine is denied.











(CONTINUED ON NEXT PAGE)


REMAND

1.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to an increased disability rating for 
service-connected costochondritis currently evaluated as 10 
percent disabling effective from September 16, 1994. 

6.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine currently evaluated as 60 percent disabling effective 
November 27, 2000.

For reasons explained immediately below, the Board believes 
that this case must be remanded for additional evidentiary 
development 

As stated above, the Board observes that the record includes 
several instances where the veteran has informed VA of the 
fact that he was seeking a claim for Social Security 
Administration (SSA) disability benefits.  In Murincsak v. 
Derwinski, 2. Vet. App. 363 (1992), the United States Court 
of Appeals for Veterans Claims held that VA's statutory duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits.  Therefore, the AOJ must obtain the 
records from SSA pertaining to the veteran's service-
connected conditions.

The Board notes that the RO has made two separate attempts to 
obtain SSA records in July and September 2006.  However, 
there is no record of SSA's response.  Under 38 C.F.R. 
§ 3.159(c)(2) [Obtaining records in the custody of a Federal 
department or agency], VA "will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency."  

Accordingly, the case is REMANDED for the following action:

1. VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
SSA disability benefits, including any 
medical records.  Any records so obtained 
should be associated with the veteran's VA 
claims folder. 

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to service connection 
for a bilateral knee condition, increased 
disability ratings for service-connected 
costochondritis and DDD of the lumbar 
spine.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


